ON MOTION EOR REHEARING.
Bloodworth, J.
The plaintiff in error alleges that “the court overlooked the verdict of the jury trying the case acquitting the defendant on the first count and finding him guilty on the 3d count, as shown by the record in this ease,” and insists that a rehearing should be granted him because “the verdict is contrary to law,” which is the 3d ground of the original motion for a new trial. The court did not overlook the verdict of the jury which tried the case. In Empire Cotton Oil Co. v. Continental Gin Co., 21 Ga. App. 16, 18 (93 S. E. 525), on motion for a new hearing Judge Jenkins said: “Section 6142 of the Civil Code of 1910 provides: ‘When a party desires to review the judgment of the court in granting or refusing a new trial, the plaintiff in error shall specifically set out the errors complained of/ The only assignment of error which it would seem, under any view, might be taken as covering the point here mentioned is the general ground, contained in the motion for a new trial, that the verdict is ‘ contrary to law/ Under the rulings *353made by the Supreme Court, such an assignment presents nothing for the decision of the appellate court. Napier v. Burkett, 113 Ga. 607 (38 S. E. 941); Roberts v. Keeler, 111 Ga. 181 (36 S. E. 617). See also Civil Code (1910), § 6203; McKelvin v. State, 17 Ga. App. 413 (87 S. E. 150).” In Callaway v. Atlanta, 6 Ga. App. 354 (2) (64 S. E. 1105), Judge Powell said: "Assignments of error must be specific, whether contained in a bill of exceptions or in a petition for certiorari. Civil Code, § 4650; Western & Atlantic R. Co. v. Jackson, 81 Ga. 478 (8 S. E. 209); Durham v. Cantrell, 103 Ga. 166 (20 S. E. 708); Clements v. McCormick Co., 115 Ga. 852 (42 S. E. 222); Hayden v. State, 69 Ga. 731; Fleming v. State, 67 Ga. 767. An assignment of error that the verdict and judgment is contrary to law’ is not a specific assignment of error, and can not be considered by the court. Newberry v. Tenant, 121 Ga. 561 (49 S. E. 621); Rogers v. Black, 99 Ga. 142 (25 S. E. 20).”

Rehearing denied.


Broyles, C. J., and Luke, J., concur.